Citation Nr: 1533976	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-02 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Type II diabetes due to herbicide exposure and/or contaminated water at Camp Lejeune.

2.  Entitlement to service connection for ischemic heart disease due to herbicide exposure.  

3.  Entitlement to service connection for a foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marines on active duty from February 1971 to February 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2009 (Diabetes mellitus type II, plantar fasciitis, heart spasms) and October 2010 (ischemic heart disease) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont and Augusta, Maine respectively.  The Louisville, Kentucky RO has assumed the role of agency of original jurisdiction.  

The Veteran was scheduled for a hearing to be conducted in April 2015.  The record indicates that the Veteran was a no show for the scheduled hearing.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d).

FINDINGS OF FACTS

1.  The Veteran had active service at U.S. Marine Corps Base Camp Lejeune, North Carolina, in 1973 and may have been exposed to contaminated water while serving at this facility.

2.  The Veteran did not serve in the Republic of Vietnam, and there is no competent evidence of record establishing that he was exposed to any herbicides, to include Agent Orange, during active service.

3.  The probative evidence of record does not show that the Veteran's borderline diabetes type II is related to his active military service, including exposure to herbicides and/or contaminanted water at Camp Lejeune.

4.  The probative evidence of record does not show that the Veteran's current ischemic heart disease is related to his active military service.


CONCLUSION OF LAW

1.  Diabetes type II was not incurred in or aggravated by active service, and is not presumed to have been incurred in service, to include as due to inservice exposure to herbicide agents and/or contaminated water at Camp Lejeune.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.   Ischemic heart disease was not incurred in or aggravated by active service, and is not presumed to have been incurred in service, to include as due to inservice exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.  
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

VCAA letters dated in January 2009, December 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have been associated with the file, to the extent possible.  A Social Security Administration (SSA) inquiry showed the Veteran does not receive disability benefits.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i).

The Veteran has not been afforded a VA medical examination with respect to his claim of service connection for diabetes mellitus, type II or ischemic heart disease on a direct basis to include as due to exposure to herbicides (exposure based on contaminated water from service at Camp Lejeune is discussed below); however, the Board finds that a VA examination is not necessary in order to decide these issues.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, because the weight of the evidence demonstrates that the Veteran the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there was no injury to or disease in service, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in service exposure to an herbicide agent, no symptoms, injury or disease reported or documented in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection because there is no relevant injury, disease, or event in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Because the evidence demonstrates no in-service exposure, disease, or injury, or even in-service symptoms, referral of this case to obtain an examination and/or an opinion as to the etiology of any diabetes mellitus, type II or ischemic heart disease would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veterans's claimed conditions and his service would necessarily be based solely on the Veteran's unsubstantiated assertions regarding what occurred in service (here, herbicide exposure) advanced in support of this claim.  The Board points out that a medical opinion premised on an unsubstantiated history has no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swan v. Brown, 5 Vet. App. 229, 233 (1993).

A VA medical opinion was provided in July 2013 addressing the Veteran's diabetes mellitus, type II claim in regard to his asserted exposure from Camp Lejeune contaminated water.  The 2013 medical examiner considered the Veteran's complaints, service treatment records, and post-service treatment records and provided a clear rationale for the opinion provided.  Based on the foregoing, the examiner concluded that the Veteran did not have a current diagnosis of diabetes mellitus type II and even if he did, it was not caused by or a result of exposure to Camp Lejeune contaminated water.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided a rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Service connection 

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Certain diseases, to include diabetes mellitus type II and ischemic heart disease may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); leukemia is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   
 
If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; those diseases include diabetes mellitus type II and ischemic heart disease.  38 C.F.R. § 3.309(e).

The Board notes that "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

With regard to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id. 

Diabetes mellitus type II and ischemic heart disease

The Veteran is seeking to establish service connection for ischemic heart disease and diabetes mellitus, type II from herbicide exposure due to service aboard the U.S.S. Tripoli in 1971-1972 on the waters offshore Vietnam.  See VA Form 526 received December 31, 2008.  The Veteran does not contend he set foot on Vietnam nor did he fly ashore or on a detachment ashore.  See report of general information from September 20, 2010 and DRO conference report dated May 11, 2011.  Rather, his Agent Orange exposure was in from being in contact with choppers that had been exposed while in the Vietnam zone.  One particular instance was during Lamson phase II operation.  He also he asserts he was in brown water.  He detailed that his job title was supply clerk on a ship that was a helicopter carrier.  See Veteran's statements received June 14, 2011 and December 21, 2012.   He alternatively asserts diabetes mellitus, type II was due to exposure to contaminated water at Camp Lejeune.  See Decision Review Officer (DRO) conference report dated May 11, 2011.

The Veteran has a current diagnosis of ischemic heart disease, specifically a vasospastic angina.  See e.g., private treatment record dated April 9, 2007 and ischemic heart disability benefits questionnaire signed by the Veteran's private medical professional on September 7, 2010.  The evidence regarding whether the Veteran has a current diagnosis of diabetes mellitus, type II is conflicted, however, even if the Veteran has a diagnosis, the evidence of record does not establish exposure to herbicides and/or contaminated water or a nexus between the condition and service.  

As an initial matter, the Veteran does not allege, nor does the record reflect, that he first manifested ischemic heart disease or diabetes mellitus during service or until many years after service.   In this regard, the Veteran's service treatment records are negative for complaints, treatment, or diagnoses of any heart or endocrine system condition.  Moreover, there is no evidence of symptoms or a diagnosis of a heart disease until nearly 10 years after service and the evidence surrounding whether or not the Veteran has actual diagnosis diabetes is still debatable.  As such, the evidence does not indicate ischemic heart disease or diabetes mellitus type II manifested within one year from active duty or the existence of any continuity of symptomatology. 

Upon review of the evidence of record and with application of the pertinent laws and regulations, the Board finds that the Veteran is not entitled to presumptive service connection for diabetes mellitus, type II or ischemic heart disease based on herbicide exposure.  

The Veterans service personnel records demonstrate that he served on the U.S.S. Tripoli which was in the official waters of Vietnam in 1971 and 1972 and was involved in Lomson Phase I & II, as asserted by the Veteran.  See military personnel records of Combat History-Expeditions dated July 20, 1972 and Pies response completed April 27, 2009.  Such records also show that the Veteran was the recipient of the Vietnam Service Medal (VSM), as well as the Vietnam Campaign Medal.  The Veteran's DD-214 demonstrates a military occupational specialty of a general warehouse manager with a related civilian occupation of a stock control supervisor.  

A negative reponse was received by the RO in May 2009 from the Joint Services Records Research Center (JSRRC) regarding an exposure inquiry.   It was noted that in the course of its research efforts, the JSRRC has reviewed numerous official
tary documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such
as Agent Orange, during the Vietnam Era.  To date, the JSRRC had found no evidence that mdicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Repubhc of Vietnam or that ships operatmg off the coast of Vietnam used, stored, tested, or transported tactical herbicides Additionally, the JSRRC could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was usedm Vietnam.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agents when serving aboard a Navy or Coast Guard ship during the Vietnam era.  

Formal findings were issued in October 2010 and 2013.  In October 2010, a formal finding was issues based on a lack on information sufficient to cooberate exposure to herbicide.  In doing so, an April 2009 negative pies request was noted to be unable to determine whether or not the Veteran served in the Republic of Vietnam.  An October 2013 administrative decision determained that the information required to send to JSRRC and/or insufficient to research the case any further.      

The U.S.S. Tripoli is listed on VA's list of US Navy and Coast Guard ships associated with service in Vietnam and exposure to Agent Orange as a ship operating on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.   Specifically, there was evidence the ship operated as troop transport with helicopters and smaller vessels transporting troops on and off shore intermittently from May 1967 to December 1973.    See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm ("VA List of Ships", updated July 24, 2015).   This category of ships operating on Vietnam's close coastal waters for extended periods with evidence that small craft from the ship regularly delivered supplies or troops ashore includes large ocean-going ships of the Blue Water Navy that conducted a variety of missions along the close coastal waters of Vietnam for extended periods of time.  Documentary evidence has been obtained for all ships in this category showing that some crewmembers actually went ashore.  Because shore activity of some crewmembers has been documented, any Veteran aboard the ship at the time of documented shore activity will be eligible for the presumption of exposure if that Veteran provides a lay statement of personally going ashore.  Id.   However, the Veteran has not asserted that he went ashore and has affirmatively denied going ashore multiple times, as discussed above.  Thus, the Veteran is not entitled to presumptive exposure as due to service on the U.S.S. Tripoli.  

The Board notes that military records support the Veteran's contentions that helicopters that were in Vietnam returned to his ship.  For instance, a military record indicates that during Phase II of Lamsom there was a helicopter stuck by a missile in Vietnam, several aboard received injuries and they were taken back to the U.S.S. Tripoli for treatment.  See document received May 23, 2012.  However, other than Air Force Veteran's and Air Force Reserve personnel who were exposed from contaminated C-123 aircrafts with regular and repeated contact, claims based on statements that exposure occurred because herbicides were stored or transported on the Veteran's ship, or that the Veteran was exposed by being near aircraft that flew over Vietnam or equipment used in Vietnam, do not qualify for the presumption of exposure.  The evidence must show that the ship actually docked on the shore and was not anchored in an open deep-water harbor such as Da Nang, Vung Tau, or Cam Ranh Bay.  Evidence of shore docking is required.  See Veterans Benefits Administration (VBA) Fast Letter 10-37 (September 10, 2010).   As such, the Veteran is not entitled to presumed herbicide exposure based on exposure from helicopters that were used in Vietnam.   

The Veteran has essentially argued that in a September 2001 RO rating decision, the RO conceded herbicide exposure because the Veteran was granted benefits under for a child born with spinal bifida under 38 U.S.C.A. § 1805.  At the time of the 2001 decision, the M21-1 allowed for concession of service in Vietnam, if the Veteran was in receipt of the VSM.  In February 2002, the M21-1 was amended to read: "The fact that a veteran has been awarded the Vietnam Service Medal does not prove that he or she was 'in country.'  Service members who were stationed on ships offshore, or who flew missions over Vietnam, but never set foot in country were sometimes awarded the Vietnam Service Medal."  M21-1, pt. III, para. 4.24(e)(1)-(2), change 88 (Feb. 27, 2002).

The Manual M21-1 is an internal manual used to convey guidance to VA adjudicators.  It is not intended to establish substantive rules beyond those contained in statute and regulation.  72 Fed. Reg. 66,218, 66,219 (Nov. 27, 2007). As noted by the Court in Haas v. Peake, 525 F.3d 1168 (2008), the provisions of the M21-1 "did not set forth a firm legal test for 'service in the Republic of Vietnam,' but simply provided guidance as to how an adjudicator should go about gathering information necessary to determine whether the regulatory test had been satisfied. As such, the Manual provided reasonably easily applied guidance for adjudicators in an effort to obtain consistency of outcome; it did not define the boundaries of the DVA's legal responsibility with precision."

In the present case, the Board is not bound by the RO's concession in 2001 that the Veteran had exposure to herbicide.  The Board's adjudication of whether the Veteran is entitled to service connection for an ischemic heart disease and diabetes mellitus, type II disability is de novo.  Thus, the Board is not bound by the findings of the RO.

In addition, the Board notes that even under the pre-2002 change to the M21-1, VA would not have to concede that the Veteran had service in Vietnam merely because he had receipt of the VSM.  As noted by the prior M21-1, "[i]n the absence of contradictory evidence, "service in Vietnam" will be conceded if the records [sic] shows that the veteran received the Vietnam Service Medal."  In the present case, there is contradictory evidence that shows that the Veteran did not have service in Vietnam.  As noted above, the Veteran reported several times, as noted above, that he was never on land in Vietnam.  

In sum, the Veteran did not serve on land in Vietnam, did not serve on the inland waterways of Vietnam, did not have known exposure to herbicide agents, and is not entitled to the presumption of exposure to herbicides.  His receipt of the VSM for his service in the open waters does not require VA to concede any exposure.  

In regard to the Veteran's assertions that diabetes mellitus, type II is due to contaminated water in Camp Lejeune, service at Camp Lejeune is shown on his DD-214.  VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957-1987.   Specifically, two on-base water-supply systems were contaminated with the volatile organic compounds (VOCs) trichloroethylene (TCE), and perchloroethylene (PCE).  These water systems served housing, administrative, and recreational facilities, as well as the base hospital. Some diseases have been identified as having limited evidence of association with exposure to that contaminated water, as demonstrated by the June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" by the National Academy of Sciences National Research Council.  See, e.g., VA Training Letter 11-03 (revised Nov. 29, 2011).

Currently, the law does not provide presumptive service connection for diabetes mellitus, type II due to contaminated water at Camp Lejeune.  

A VA medical opinion was provided in July 2013.  The VA examiner found the Veteran did not meet the criteria for a diagnosis of diabetes but stated that even if he was diabetic, diabetes was not caused by or a result of exposure to Camp Lejeune Contaminated Water (CLCW).  There was no literature to link solvents with this condition.  His obesity was a strong risk factor for diabetes and was the most likely cause.  Diabetes type II is a disease of insulin resistance.  A literature search found no link between solvents and diabetes or insulin resistance.  Literature stated that more than 80 percent of cases of type II diabetes could be attributed to obesity.  The Board finds this opinion highly probative as it was based on a thorough review of the claim file and medical expertise and there is no medical opinion to the contrary.  

The only evidence suggesting a link to service is the Veteran's own statements regarding alleged herbicide exposure.  While the Veteran is certainly competent to describe his symptoms such as migraines beginning one year after service as noted in his VA Form 9 received December 21, 2012, chest pain beginning in 1980 with a heart attack occurring in March 2006 as noted in a statement received September 16, 2010, he is not competent to render such an opinion as to the cause of ischemic heart disease or diabetes mellitus, type II as the evidence does not demonstrate that he possesses the ability, knowledge, or experience to provide such an opinion in this case.  Unlike some disorders, the etiology of ischemic heart disease and diabetes mellitus, type II goes beyond a simple and immediately observable cause-and-effect relationship and would require review and interpretation of clinical tests and knowledge of the workings of the heart, endocrine system and diseases which affect it.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Further, while the Veteran is competent to describe serving on the U.S.S. Tripoli and report duties that required him to make contact with airplanes that had been in Vietnam he does not have the requisite knowledge or training to determine whether he was exposed to tactical herbicide or define coastal waters as "inland" for VA purposes.

For the foregoing reasons, the claims for service connection for diabetes mellitus, type II claimed as due to herbicide exposure and/or contaminated water from Camp Lejeune and ischemic heart disease claimed as due to herbicide exposure, must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for ishemic heart disease is denied.



REMAND

The Veteran asserts entitlement to service connection for a foot condition (initially claimed as plantar fasciitis) caused while marching in boot camp.  See VA Form 526 received December 31, 2008.  He further reported that trouble with his feet has continued since service.  See Veteran's statement dated February 24, 2009.  Alternatively, he asserts marching during boot camp aggravated his pre-existing pes planus and/or caused his plantar fasciitis.  See Decision Review Officer (DRO) conference report dated May 11, 2011.  

The Veteran was afforded a VA examination in November 2013.  The VA examiner provided a diagnosis of pes planus and plantar fasciitis, although neither condition was shown on examination.  The VA examiner found that pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  It was further found that it was less likely than not that the Veteran's pes planus resulted in bilateral plantar fasciitis.  However, no opinion was provided regarding whether or not bilateral plantar fasciitis was caused or aggravated by service on a direct basis.  As such, a new VA examination is necessary prior to the adjudication of the Veteran's claim.  See 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of the Veteran's foot conditions including pes planus and plantar fasciitis.  The claims folder should be made available to the examiner for review.  The examiner should address the following request/inquiries: 

(a)  For the Veteran's diagnosed pes planus:  

(i)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a pes planus that existed prior to his entry onto active duty? 

(ii)  If the answer to (i) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

(b)  If, and only if, the answer to (a)(ii) above is no, is it at least as likely as not (a 50 percent or greater probability) that plantar fasciitis was caused or aggravated by the Veteran's pes planus?  If aggravated, specify the baseline of chronic fatigue syndrome prior to aggravation, and the permanent, measurable increase in plantar fasciitis resulting from the aggravation.

(c)  For any foot condition that did not pre-exist service, including plantar fasciitis, is it at least as likely as not (a 50 percent or greater probability) that the condition(s) is caused or aggravated his active duty service, including marching during boot camp?
		
The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.

2.  After the development, the claims file should be reviewed to ensure complete compliance with the directives of this remand.  If it is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, the claim for service connection for foot conditions including pes planus and plantar fasciitis must be readjudicated.  If the benefits remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


